NUMBER 13-12-00205-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


RAUL LONGORIA,                                                               Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 319th District Court
                          of Nueces County, Texas.



                          MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                   Memorandum Opinion Per Curiam

      Appellant, Raul Longoria, attempts to appeal his conviction for aggravated

robbery. The trial court has certified that this Ais a plea-bargain case, and the defendant

has NO right of appeal.@ See TEX. R. APP. P. 25.2(a)(2).
       On March 28, 2012, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On April 18, 2012, counsel filed a letter brief with this Court. Counsel=s response

does not establish that the certification currently on file with this Court is incorrect or that

appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED. Any pending motions are dismissed as moot.



                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed
26th day of April, 2012.




                                               2